Citation Nr: 1107672	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on a need for 
the regular aid and attendance of another person or by reason of 
being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION


The Veteran served on active duty from October 1942 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran is in need of care or assistance on a regular basis 
to protect him from the health hazards and dangers of daily 
living, including misunderstanding prescription medication 
instructions and other medical instruction.  The Veteran also 
requires care or assistance on a regular basis to assist him with 
meal preparation; dressing; bathing; performing household chores; 
and using the toilet.


CONCLUSION OF LAW

The requirements for special monthly compensation on account of 
being in need of aid and attendance of another person have been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of entitlement to special 
monthly compensation based on need for the regular aid and 
attendance of another person, because the claim is granted.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

At present, service connection is in effect for tinnitus, rated 
as 10 percent disabling since February 24, 2005; low back sprain 
with low back weakness, rated as 40 percent disabling since 
November 22, 1999; and bilateral hearing loss, rated as 100 
percent disabling since February 24, 2005.  The Veteran seeks 
entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person or by reason of 
being housebound.  Generally, with respect to claims of 
entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person, such claims 
will be granted when the Veteran, due to a service-connected 
disability, has the anatomical loss or loss of use of both feet 
or one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to the 
following:  inability of the veteran to dress or undress 
himself/herself or to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
the veteran to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the veteran from the hazards or dangers inherent in his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the veteran 
remain in bed.  It is not required that all of the disabling 
conditions listed above be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in connection 
with his/her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).

In support of his claim, the Veteran submitted or the RO obtained 
private treatment reports dating from March 2002 to April 2009.  
These private treatment reports demonstrated complaints of and 
treatment for a variety of non-service-connected disorders, 
including basal cell carcinoma, coronary artery disease, 
gastroesophageal reflux disease, and hypertension, among others.  
These treatment reports did not, however, address whether the 
Veteran was in need of the regular aid and attendance of another 
person due to his service-connected disabilities.

In January 2009, the Veteran underwent a VA examination to 
ascertain whether he required the regular aid and attendance of 
another person due to his service-connected disabilities.  He 
also underwent a VA general medical examination.  The same 
examiner conducted both examinations and, as the result of the 
examinations, the examiner opined:

Due to the Veteran's service[-]connect[ed] 
back condition and hearing loss[,] he 
requires the aid and attendance of another 
person[,] specifically his son[,] to protect 
him from the hazards of daily living and for 
meal preparation, medical administration, 
dressing, bathing[,] and toileting.  Hearing 
loss affects his ability to assist with 
medication needs and to attend to normal 
environmental hazards.

In April 2009, the Veteran underwent a VA examination to 
determine his housebound status or his permanent need for regular 
aid and attendance.  At the conclusion of this examination, the 
examiner failed to indicate whether the Veteran required the 
daily personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home, or other 
institutional care.

In May 2009, the Veteran asserted that he required the regular 
aid and attendance of another person due to his hearing loss in 
order to effectively receive and place telephone calls and in 
arranging medical appointments.  The Veteran asserted that he 
required the regular aid and attendance of another person due to 
his service-connected back disability in order to get in and out 
of his wheelchair; get to and from medical appointments; open 
doors; get up after falling; bathe; get dressed; accomplish tasks 
that require medium to heavy lifting; wash clothes; prepare 
meals; and perform household chores.

A VA treatment report, dated in May 2009, demonstrated that the 
Veteran was instructed to take one 7.5-milligram dose of 
Warfarin, and then take a 5-milligram dose on a daily basis 
thereafter.  The Veteran misunderstood the instructions and 
proceeded to take a 7.5-milligram dose on a daily basis, which 
was determined to be a 24 percent overdose by the time the 
mistake was discovered.  The Veteran's misunderstanding was 
attributed to his hearing loss and, thus, it was noted that he 
required extra counseling.  

After five days of Warfarin overdosing, the Veteran's 
prescription was discontinued and he was treated for bleeding of 
the colon.

The evidence of record demonstrated that, without regular aid and 
attendance of another person, the Veteran's service-connected 
hearing loss and tinnitus effectively exposed him to the health 
hazards or dangers of daily living, especially those associated 
with misunderstanding prescription medication instructions and 
other medical instructions.  Further, the Veteran's service-
connected back disability contributed to his inability to prepare 
meals; get dressed; bathe; perform household chores; and use the 
toilet.  While the evidence of record clearly demonstrated that 
the Veteran experienced difficulties due to non-service-connected 
disorders, the only opinion of record addressing whether the 
Veteran requires the regular aid and attendance of another person 
due to his service-connected disabilities is positive to the 
Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its own 
judgment for that of an expert).  The Board finds that the 
evidence of record is at least in equipoise as to whether the 
Veteran requires the regular aid and attendance of the another 
person due to his service-connected disabilities.  Accordingly, 
with application of the doctrine of reasonable doubt, the Board 
finds that the Veteran is in need of the regular aid and 
attendance of another person due to his service-connected 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
such, special monthly compensation based on regular need for aid 
and attendance is warranted.

Special monthly compensation based on the need for regular aid 
and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l), (s).  In view of the Board's grant of special monthly 
compensation based on the need for regular aid and attendance 
herein, the issue of entitlement to special monthly compensation 
on account of being housebound is moot.


ORDER

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


